DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 03/14/2022. As directed by the amendment: claims 1, 6, 8, 9, 12, 13, and 15 have been amended, claims 5, 14, and 16-20 have been cancelled and claims 21-25 have been added.  Thus, claims 1-4, 6-13, 15, and 21-25 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 5, filed 03/14/2022, with respect the 112(f) interpretation of the claim limitations “first suture capture portion” and “second capture portion” have been fully considered and are persuasive. The applicant has cancelled the limitations that include the “first suture capture portion” and “second capture portion” and has replaced them with “suture loop” and “second suture loop” respectively. Suture loop does not invoke 112(f) interpretation and thus the claims no longer have limitations with interpretations under USC 112(f). The 112(f) interpretations of “first suture capture portion” and “second capture portion” has been withdrawn. 
Applicant’s arguments, see pages 5-6, filed 03/14/2022, with respect to the rejections of claims 1-4 under USC 102(a)(1) as being anticipated by Schankereli (US 20100210899 A1), herein referenced to as “Schankereli” have been fully considered and are persuasive. The applicant has amended claim 1 to incorporate some limitations from now cancelled dependent claim 5 including “aligning a suture loop of a suture with a first side of a papillary muscle, extending a needle through a second side of a first papillary muscle into engagement with the suture loop; retracting the needle through the first papillary muscle to draw the suture through the first papillary muscle”. The examiner agrees with the applicant that Schankereli does not explicitly disclose nor teach these limitations. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schankereli in view of Nobles et al (US 20130238001 A1), herein referenced to as “Nobles 2013”.
Applicant's arguments, pages 6-8, filed 03/14/2022 have been fully considered but they are not persuasive. The applicant argues that Schankereli cannot be modified by Nobles. The applicant states that Schankereli discloses in [0062] “using a penetrating instrument such as a needle, the anterior papillary is, in one preferred embodiment, pierced and the tool is advanced across the left ventricular space to the posterior papillary” and further in [0062] “using a spring-loaded fine cannula, an anchor is pushed through the posterior papillary. In a preferred embodiment, the anchor is figure-8 shaped such that… once the posterior papillary has been anchored, and the tether extends back through the aperture of the pierced anterior papillary, a cinch or snugger part is advanced down the tether toward the proximal side of the anterior papillary. By pulling the tether, the papillary muscles are drawn together, and the cinch, or snugger, part may be used to lock the papillary distance in place by securing the tether at a specific length.” The applicant further states that the previous office action cited Nobles 2013 to teach a method of suturing cardiac tissue including aligning a suture capture portion of a suture with a first side of a first section of the cardiac tissue… the applicant further recites the examiner’s state of motivation “as the first step of aligning a suture capture portion on one side of the tissue allows for proper positioning of the needle to pierce the tissue and immediately secure the suture around the tissue”. The applicant disagrees with this motivation stating that Schankereli discloses that an anchor coupled to a tether is pushed through a papillary muscle and that the needle of the Schankereli does no engage a suture capture portion on an opposite side of the papillary muscle and one of ordinary skill in the art would not be motivated to modify with Nobles 2013 because the tether is already coupled to the anchor of the Schankereli prior to piercing the papillary muscle. The examiner respectfully disagrees with the applicant’s assertions. The motivation as quoted by the applicant was “to allow for proper positioning of the needle” does not have a bearing with whether the tether being already coupled to the anchor of Schankereli (though the claimed subject matter in question is the cannula, i.e., a needle, not anchor which is not necessitated by the claims). The tether is not directly coupled to the needle, as shown in Fig. 7B, which the applicant had cited. Regardless, Schankereli is being modified to include a suture capture portion to aid in the positioning of the needle to be driven through the muscle papillary muscle, as can be seen in Nobles 2013 the suture capture portion also acts as a guide for the needle as a final stage of actuation for the needle such that there is a clear line for the needle through the papillary muscle tissue. This is a clear benefit as this removes the capacity for human error by the surgeon to drive a needle or cannula through the papillary muscle tissue, unguided. Furthermore, Nobles 2013 would remedy the deficiencies of Schankereli in respect to claim 1. The applicant has incorporated the limitations of previous claim 5 into claim 1, with the exception of changing “suture capture portion” with “suture loop”. This suture loop is disclosed by Nobles 2013 as well as the loop portion of suture 52a (see annotated Fig. 10C below). 

    PNG
    media_image1.png
    761
    749
    media_image1.png
    Greyscale
 
Applicant's arguments, pages 8-9, filed 03/14/2022 have been fully considered but they are not persuasive. The applicant argues that the combination of Schankereli in view of Sauer (US 20150359531 A1) is not obvious. The motivation for such in the previous office action was “this would improve the accuracy of suturing and the needle traveling through the tissue as it has a straight guide”. The applicant disagrees as the needle of Schankereli does not engage a suture capture portion on an opposite side of the papillary muscle, and that there is no indication for the motivation stated by the examiner. However, this indication is clearly indicated in Figures. 6A-6C, which shows the step by step process of the needle entering through one side of the papillary muscle to the second side of the papillary muscle in a straight line within the bounds of the device. Furthermore, the purpose of the suture capture portion is to allow this straight line of suturing to be assured, therefore it would be a benefit to Schankereli for the suture capture portion to be added. As such this combination is valid. 
Applicant’s arguments, see pages 9-11, filed 03/14/2022, with respect to the rejections of claims 15-20 under USC 102 in view of Sauer have been fully considered and are persuasive. The applicant has amended claim 15, and cancelled claims 16-20. The amendment to claim 15 overcomes the rejection of Sauer as Sauer does not explicitly disclose a device with a bendable catheter that is capable to bend into a lassoed configuration to wrap around the papillary muscle wherein the distal end of the bendable catheter is configured to engage the proximal portion of the catheter in the lassoed configuration. However, the examiner disagrees with the applicant on Sauer disclosing the needle engaging a suture loop of the suture. As disclosed the ferrule 100 of Sauer is engaged by the needle 90A, and the ferrule 100 contains the suture 102 (see Figs. 6A-6C, [0030]), and this suture that is being engaged is the suture loop as disclosed in Sauer as this suture feeds backs into the suture feed opening 58, hence forming a suture loop structure. However, Sauer does not disclose all the elements of claim 15 therefore, the rejection has been withdrawn. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the needle guide and the ramp must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims, 21, 22, and 25 are dependent on claim 17, which has been cancelled. Claims 23-24 are dependent on claim 22 which is dependent on claim 16, which has been cancelled. For the purpose of prior art examination, the claims dependent on claim 17 will be dependent on claim 15 instead. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schankereli (US 20100210899 A1), herein referenced to as “Schankereli” in view of Nobles et al (US 20130238001 A1), herein referenced to as “Nobles 2013”.
In regards to claim 1, Schankereli discloses: A minimally invasive method for suturing papillary muscles (see Figs. 6 and 8-10), comprising: extending a needle ([0062], needle) through a second side of a first papillary muscle (a needle is pierced through the anterior papillary muscle); drawing the suture (see Fig. 8, [0062], a needle is pierced through the anterior papillary muscle, which is this case is the first papillary muscle, with a tether or in other words a suture is drawn through) through the first papillary muscle; drawing the suture through a second papillary muscle (see Fig. 9, [0062], needle, in this case a spring-loaded fine cannula which is within the first needle, is drawn through the posterior papillary muscle which is the second papillary muscle); and tightening the suture to move at least one of the first papillary muscle and the second papillary muscle towards the other of the first papillary muscle and the second papillary muscle (see Fig. 10, [0062], the tether or suture is then tightened to draw together the papillary muscles and lock their distance at a specific length). Schankereli does not explicitly disclose: aligning a suture loop of a suture with a first side of the first papillary muscle; extending the needle into engagement with the suture loop; retracting the needle through the first papillary muscle to draw the suture through the first papillary muscle.
However, Nobles 2013 in a similar field of invention teaches a method of suturing cardiac tissue (see Figs. 1-10K) with a needle 161 (see Fig. 10C) and a suture 52A (see Figs. 10C). Nobles further teaches aligning a suture loop suture contained in 33A (see Fig. 10C, [0131], within a suture loop is contained) of the suture 52A with a first side of the first section of cardiac tissue 7 (see Fig. 10B, 31A is aligned on one side of 7); extending the needle 161 through a second side of the first section of cardiac tissue (161 extends through the other side of 7 to engage the suture contained in 33A), into engagement with the suture loop  suture loop of 52A contained in 33A; and retracting the needle through the first section of cardiac tissue (see Fig. 10D, the needle is retracted back through 7). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schankereli to incorporate the teachings of Nobles and have a method for suturing papillary muscles further include: aligning a suture capture portion of the suture with a first side of the tissue extending the needle through a second side of the tissue, into engagement with the suture capture portion and retracting the needle through the tissue. Motivation for such can be found in Nobles 2013 as the first step of aligning a suture capture portion on one side of the tissue allows for proper positioning of the needle to pierce through the tissue and immediately secure the suture around the tissue (see [0153]-[0154]). 
In regards to claim 2, the combination of Schankereli and Nobles 2013 teaches: the method of claim 1, see 103 rejection above. Schankereli further discloses: wherein drawing the suture through a second papillary muscle comprises drawing the suture through the second papillary muscle using a needle (see [0062], the needle is advance to the posterior papillary muscle, which is the second papillary muscle, and then an anchor is pushed though). 
	In regards to claim 3, the combination of Schankereli and Nobles 2013 teaches: the method of claim 1, see 103 rejection above. Schankereli further discloses: wherein drawing the suture through a second papillary muscle comprises drawing the suture through the second papillary muscle using a second needle (see [0062], the spring-loaded fine cannula which is a needle within the first needle, is the second needle used to drawn through the posterior papillary muscle, which is the second papillary muscle).
	In regards to claim 4, the combination of Schankereli and Nobles 2013 teaches: the method of claim 1, see 103 rejection above. Schankereli further discloses: wherein the method is performed transapically or transseptally (see Fig. 6, the method is performed by entering through the septum).
In regards to claim 6, the combination of Schankereli and Nobles 2013 teaches: the method of claim 1, see 103 rejection above. Nobles 2013 further teaches: further comprising positioning an arm 31A (see Fig. 10B, [0131]) of a suturing device 100 (see Fig. 10B, [0126]) adjacent to the first side of the first papillary muscle 7, the arm 31A releasably holding the suture loop the suture contained in 33A (see Fig. 10D, the suture loop around the tissue, modified earlier to be the first papillary muscle from Schankereli).
In regards to claim 7, the combination of Schankereli and Nobles 2013 teaches: the method of claim 6, see 103 rejection above. Nobles 2013 further teaches: wherein extending the needle 161 through the second side of the first papillary muscle comprises advancing the needle 161 from the suturing device 100 (see Fig. 10A-10C, 161 is advanced to extend through the tissue 7).
In regards to claim 12, the combination of Schankereli and Nobles 2013 teaches: the method of claim 1, see 103 rejection above. Nobles 2013 further teaches: wherein the suture loop the suture loop contained in 33A is a first suture loop the suture loop contained in 33A. Schankereli further discloses: extending the needle (see [0062]) through a second side of the second papillary muscle (see [0062], through the posterior papillary muscle, which is the second papillary muscle).
Schankereli does not explicitly disclose: aligning a second suture loop of the suture with a first side of the second papillary muscle, extending the needle into engagement with the second suture loop; and retracting the needle through the second papillary muscle to draw the second suture loop through the second papillary muscle.  
However, Nobles 2013 further teaches: aligning a second suture loop the suture contained in 33B (see Fig. 10E-10G, [0136]) of the suture 52B (see Fig. 10E-10G, [0135]) with a first side of the second tissue 6 (see Fig. 10E, alignment on one side of the tissue); extending a needle 165 through a second side of the second portion of cardiac tissue 6 into engagement with the second suture loop the suture contained in 33B; and retracting the needle 165 through the second portion of cardiac tissue 6 to draw the second suture loop the suture contained in 33B through the second portion of cardiac tissue 6 (see Fig. 10G, the needle is drawn back through and the suture is carried through).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Schankereli and Nobles 2013 to further incorporate the teachings of Nobles 2013 and to have the method further comprising: aligning a second suture loop of the suture with a first side of the second portion of cardiac tissue; extending the needle through a second side of the second portion of cardiac tissue into engagement with the second suture loop; and retracting the needle through the second portion of cardiac tissue to draw the second suture loop through the second portion of cardiac tissue. Motivation for such can be found in Nobles 2013 as this would allow two separate portions of tissue to be drawn closer together, see Fig. 10I. 
The combination of Schankereli and Nobles 2013 teaches: the method applied to the second papillary muscle (as disclosed in Schankereli, as the posterior papillary muscle).
In regards to claim 13, the combination of Schankereli and Nobles 2013 teaches: the method of claim 5, see 103 rejection above. Nobles 2013 further teaches: wherein the suture loop the suture contained in 33A is a first suture capture portion the suture contained in 33A, wherein the needle 161 is a first needle 161. Schankereli does not explicitly disclose: the method further comprising: aligning a second suture loop of the suture with a first side of the second papillary muscle; extending a second needle through a second side of the second papillary muscle into engagement with the second suture loop; and retracting the second needle through the second papillary muscle to draw the second suture loop through the second papillary muscle.  
However, Nobles 2013 further teaches: aligning a second suture loop the suture contained in 33B (see Fig. 10E-10G, [0136]) of the suture 52B (see Fig. 10E-10G, [0135]) with a first side of the second tissue 6 (see Fig. 10E, alignment on one side of the tissue); extending a second needle 165 (see Fig. 10F, [0140], see the second needle extending through the side opposite of the second capture portion) through a second side of the second portion of cardiac tissue 6 into engagement with the second suture loop the suture contained in 33B; and retracting the second needle 165 through the second portion of cardiac tissue 6 to draw the second suture loop the suture contained in 33B through the second portion of cardiac tissue 6 (see Fig. 10G, the needle is drawn back through and the suture is carried through).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Schankereli and Nobles 2013 to further incorporate the teachings of Nobles 2013 and to have the method further comprising: aligning a second suture loop of the suture with a first side of the second portion of cardiac tissue; extending a second needle through a second side of the second portion of cardiac tissue into engagement with the second suture loop; and retracting the second needle through the second portion of cardiac tissue to draw the second suture loop through the second portion of cardiac tissue. Motivation for such can be found in Nobles 2013 as this would allow two separate portions of tissue to be drawn closer together, see Fig. 10I. 
The combination of Schankereli and Nobles 2013 teaches: the method applied to the second papillary muscle (as disclosed in Schankereli, as the posterior papillary muscle).
Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schankereli in view of Sauer US 20150359531 A1), herein referenced to as “Sauer”.
In regards to claim 1, Schankereli discloses: A minimally invasive method for suturing papillary muscles (see Figs. 6 and 8-10), comprising: extending a needle ([0062], needle) through a second side of a first papillary muscle (a needle is pierced through the anterior papillary muscle); drawing the suture (see Fig. 8, [0062], a needle is pierced through the anterior papillary muscle, which is this case is the first papillary muscle, with a tether or in other words a suture is drawn through) through a first papillary muscle; drawing the suture through a second papillary muscle (see Fig. 9, [0062], needle, in this case a spring-loaded fine cannula which is within the first needle, is drawn through the posterior papillary muscle which is the second papillary muscle); and tightening the suture to move at least one of the first papillary muscle and the second papillary muscle towards the other of the first papillary muscle and the second papillary muscle (see Fig. 10, [0062], the tether or suture is then tightened to draw together the papillary muscles and lock their distance at a specific length). Schankereli does not explicitly disclose: aligning a suture loop of a suture with a first side of the first papillary muscle; extending the needle into engagement with the suture loop; retracting the needle through the first papillary muscle to draw the suture through the first papillary muscle.
However, Sauer teaches in the same field of invention: a minimally invasive method for suturing papillary muscles (see Figs. 6A-6C), drawing a suture 102 (see Figs. 6A-6C) through papillary muscle 108 (see Figs. 6A-6C) using a needle 90A (see Figs. 6A-6C). Sauer further teaches: aligning a suture loop the portion of the suture in 96A (see Figs. 6A-6C, [0030], this suture that is being engaged is the suture loop as disclosed in Sauer as this suture feeds backs into the suture feed opening 58, hence forming a suture loop structure) of the suture 102 with a first side of the first papillary muscle 108, the suture capture portion is on side of 108; extending the needle 90A through a second side of the first papillary muscle 108 into engagement with the suture loop the portion of the suture in 96A (see Fig. 6B); and retracting the needle 90A through the first papillary muscle 108 to draw the suture capture portion the portion of the suture in 96A through the first papillary muscle 108 (see Fig. 6C). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schankereli to incorporate the teachings of Sauer and have a method of suturing further include: aligning a suture loop of the suture with a first side of the first papillary muscle; extending the needle through a second side of the first papillary muscle into engagement with the suture loop; and retracting the needle through the first papillary muscle to draw the suture loop through the first papillary muscle. Motivation for such can be found in Sauer as this would improve the accuracy of suturing and the needle traveling through the tissue as it has a straight guide (see Figs. 6A-6C). 
In regards to claim 8, the combination of Schankereli and Sauer teaches: the method of claim 1, see 103 rejection above. Sauer further teaches: wherein aligning a suture loop the portion of the suture in 96A of the suture 102 with the first side of the first papillary muscle 108 comprises aligning an opening 96A of a bendable 16WO 2019/051379PCT/US2018/050210catheter 62 (see Figs. 1-12, 62 is bend therefore bendable, and is tube-like with a lumen, therefore a catheter) with the first side of the first papillary muscle 108, the opening 96A of the bendable catheter 62 holding the suture loop the portion of the suture in 96A.
In regards to claim 9, the combination of Schankereli and Sauer teaches: the method of claim 8, see 103 rejection above. Sauer further teaches: wherein the opening 96A of the bendable catheter 62 comprises a first opening 96A, wherein extending the needle 90A through a second side of the first papillary muscle 108 into engagement with the suture loop the portion of the suture in 96A comprises advancing the needle 90A from a second opening 92A (see Figs. 1-12, [0027]) of the bendable catheter 62 (see Figs. 6A-6B, the needle is advanced from 92A into 96A), the second opening  92A being aligned with the second side of the first papillary muscle 108.
In regards to claim 10, the combination of Schankereli and Sauer teaches: the method of claim 9, see 103 rejection above. Sauer further teaches: further comprising wrapping the bendable catheter 62 at least partially around the first papillary muscle 108 (see Figs. 6A-6C, the bent portion of 74 is wrapped at least partially around 108).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schankereli in view of Sauer as applied to claim 10 above, and further in view of Neustadter (US 20180311043 A1), herein referenced to as “Neustadter”.
  In regards to claim 11, the combination of Schankereli and Sauer teaches: the method of claim 10, see 103 rejection above. The combination of Schankereli and Sauer does not explicitly teach: further comprising engaging a distal end of the bendable catheter with a proximal portion of the bendable catheter while the bendable catheter is at least partially wrapped around the first papillary muscle.
However, in a similar field of invention, Neustadter teaches a method of improving cardiac function through drawing the papillary muscles (see Figs. 4A-4C) with a bendable catheter 406 (see Figs. 4A-4C) and a first papillary muscle 402 (see Figs. 4A-4C). Neustadter further teaches: further comprising engaging a distal end (see annotated Fig. 4A below) of the bendable catheter 406 with a proximal portion (see annotated Fig. 4A below) of the bendable catheter 406 while the bendable catheter is at least partially wrapped around the first papillary muscle 402 (see [0059], a loop is established with 406 therefore, it is bent just that a distal end is contacting a proximal portion).

    PNG
    media_image2.png
    957
    938
    media_image2.png
    Greyscale


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Schankereli and Sauer to incorporate the teachings of Neustadter and have an method of suturing papillary muscles further include: further comprising engaging a distal end of the bendable catheter with a proximal portion of the bendable catheter while the bendable catheter is at least partially wrapped around the first papillary muscle. Motivation for such can be found in Neustadter as this ensures that the first papillary muscle is captured for further steps (see [0059]). 
Allowable Subject Matter
Claim 15 contains allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or render obvious a suturing device that can be inserted minimally invasively into the left ventricle of the heart for suturing of papillary muscles, comprising, inter alia, a bendable catheter with a proximal portion, a first opening distal to the proximal portion, a second opening distal to the first opening and configured to hold a suture loop, a distal end, a needle configured to extend out of the first opening to engage the suture loop; wherein the distal end of the bendable catheter is configured to engage the proximal portion of the catheter in the lassoed configuration. Sauer (US 20150359531 A1) discloses a papillary muscle suturing device with body catheter portion at the distal end, but does not explicitly disclose that it is bendable, though it teaches two openings one distal of the other. Kontos (US 6077279 A) teaches a suturing device for sealing blood vessels with a flexible catheter but does not disclose the catheter being capable of bending such that the distal end of the catheter is configured to engage the proximal portion of the catheter in the lassoed configuration.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771      

/SHAUN L DAVID/Primary Examiner, Art Unit 3771